 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    CITY OF SACRAMENTO,                               No. 2:18-cv-0333 MCE GGH
12                       Plaintiff,
13           v.                                         ORDER
14    DANIEL JAMES ALTSTATT,
15                       Defendant.
16

17          On November 6, 2018, the magistrate judge to whom this matter was referred issued

18   Findings and Recommendations recommending that this matter, which had been removed from

19   Sacramento Superior Court by defendant Altstatt, be remanded. ECF No. 16. In his

20   recommendations the magistrate judge granted defendant fourteen days from the date of service

21   to file written objections with the court. Id. Defendant has not filed timely objections.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Eastern District of

23   California Local Rule 304, this court has conducted a de novo review of this case. Having

24   reviewed the file and the magistrate judge’s findings and recommendations the Court ADOPTS

25   the findings and recommendations in full.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.      Defendant’s motion to remand this case to Sacramento Superior Court, ECF No. 3,

28   is GRANTED;
                                                       1
 1         2.     The Clerk of the Court shall close this case.
 2         IT IS SO ORDERED.
 3   Dated: January 2, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
